Warner, Chief Justice.
The only error assigned to the judgment of the Court below is the granting a new trial. Although the testimony of Printup, as to the contents of the written contract, was improperly admitted, still, in our judgment, the verdict was right, under the evidence and the law applicable thereto, independent of Printup’s testimony. The laborer or mechanic who does the worlc for his employer, and furnishes the materials, is the person who is entitled to the lien upon the property of his employer, under the provisions of the Act of 1869, and then he is not entitled to a lien on any greater interest in that property than his employer had in it at the time the work was done thereon; his lien is upon the property of his employer for the labor done and materials furnished, under the provisions of the Act. The property levied on to *115satisfy the plaintiff’s lien by the sheriff does not appear, by the sheriff’s entry on the fi. fa., to have been levied upon as the property of the defendant therein, or that he had any interest in the property levied on. If the defendant was the lessee of the railroad, and not the owner of it, then his interest as such lessee of the road could only be levied on and sold for his debts and liabilities to the extent of such an interest as he had in it as such lessee. The verdict being right, under the law and facts of the case, it was error to grant the new trial.
Let the judgment of the Court below be reversed.